Citation Nr: 0513716	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from October 21, 1996 to December 7, 1999; 50 percent 
disabling from December 8, 1999 to August 14, 2001; and 70 
percent disabling thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1989.

In May 1998, the RO granted service connection for PTSD and 
assigned an initial 30 percent evaluation, effective from 
October 21, 1996.  The veteran appealed the initial 
disability evaluation to the Board of Veterans' Appeals 
(Board).

In April 2001, the Board remanded the case to the RO for 
additional development.  In June 2002, while the case was in 
remand status, the RO increased the rating for PTSD to 50 
percent from December 8, 1999, and to 70 percent from August 
15, 2001.  The 30 percent rating for the period prior to 
December 8, 1999 was confirmed and continued, and the case 
was returned to the Board.  In December 2003, the Board again 
remanded the case for additional development.  The prior 
ratings were continued, and the case was returned to the 
Board in January 2005.

The Board notes that the veteran previously appointed a 
private attorney to represent her in this matter.  By letter 
dated in May 2002, the RO notified her that her attorney was 
no longer authorized to represent claimants before VA.  She 
was informed that she could select a new representative; she 
has chosen not to do so.


FINDINGS OF FACT

1.  Prior to August 14, 2001, the veteran's PTSD produced no 
more than "considerable" social and industrial impairment; 
she did not exhibit symptoms approximating near continuous 
panic, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or intermittently 
illogical, obscure, or irrelevant speech.

2.  The veteran's PTSD currently results in no more than 
"severe" social and industrial impairment; she is not shown 
to be unemployable solely as a result of PTSD, her behavior 
is not shown to result in her virtual isolation in the 
community, and she does not exhibit psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; nor does she exhibit symptoms 
approximating gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
herself or others, disorientation to time or place, or memory 
loss for her own name or the names of close relatives.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating 
for PTSD have been met for the period from October 21, 1996 
to December 7, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met from December 8, 1999 
to August 14, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3.  The criteria for the assignment of a rating in excess of 
70 percent for PTSD have not been met for the period on and 
after August 15, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran desires higher ratings for her service-connected 
PTSD.  She maintains, in essence, that the evaluations 
currently assigned do not adequately reflect the severity of 
her impairment.


I.  Evaluation of PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. part 4.  Amendments to those criteria became 
effective on November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996).

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 30 percent rating was warranted if the 
disorder was manifested by a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and if psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted if 
the disorder was manifested by a considerable impairment in 
the ability to establish or maintain effective relationships 
with people and if psychoneurotic symptoms resulted in such 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  A 
70 percent rating was warranted if the disorder was 
manifested by a severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and if psychoneurotic symptoms were of such severity and 
persistence as to produce severe impairment in the ability to 
obtain or retain employment.  If the symptomatology so 
adversely affected the attitudes of all contacts except the 
most intimate so as to result in the veteran's virtual 
isolation in the community, or if the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total (100 percent) 
rating was warranted.  A total rating was also warranted if 
the veteran was demonstrably unable to obtain or retain 
employment as a result of psychoneurotic symptoms.  Id.  See 
also Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, the General Rating Formula for Mental 
Disorders provides a 30 percent rating for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130 (2004).  A 50 percent rating is warranted 
if the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted under the new 
criteria if the disorder is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

A.  Entitlement to a Rating in Excess of 30 Percent from
October 21, 1996 to December 7, 1999.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports the assignment of a 50 
percent evaluation for the veteran's PTSD for the period from 
October 21, 1996 to December 7, 1999, under the "old" 
criteria.  The evidence relating to that period shows that 
the veteran's complaints included anxiety, overwhelming 
stress, depression, feelings of helplessness and 
hopelessness, mood swings, irritability, and crying spells; 
being uncomfortable around crowds and easily startled by 
noises; hypervigilance; intrusive thoughts; and sleep 
disturbance with nightmares approximately once or twice per 
month.  In addition, the medical evidence shows that her 
disability was objectively manifested by minimal eye contact, 
and anxious and depressed mood, labile at times, with 
episodes of tearfulness and histrionics; that her speech was 
occasionally pressured; that she coped poorly with stress; 
and that she reported occasional suicidal ideation.  Further, 
when she was examined for VA purposes in April 1998 and April 
1999, the examining physician assigned her GAF scores in the 
range of 50-52; scores which are generally indicative of 
"moderate" to "serious" symptoms or "moderate" to 
"serious" difficulty in social, occupational, or school 
functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter "DSM"].  (The Board acknowledges 
that higher GAF scores appear in VA treatment records dated 
in May and September 1999; however, those scores were 
recorded by a nurse practitioner, rather than a physician, 
and it is not clear that the scores were based on a complete 
mental status examination.)  Considering the totality of the 
evidence-including the reports of the April 1998 and April 
1999 VA examinations-the Board is persuaded that the 
veteran's disability picture during this period more nearly 
approximated a "considerable" impairment, so as to warrant 
the assignment of a 50 percent evaluation under the "old" 
criteria.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2004).  
Accordingly, a 50 percent rating is granted for the period 
from October 21, 1996 to December 7, 1999.

The preponderance of the evidence is against the assignment 
of a higher rating for this period, however.  The Board 
acknowledges that the veteran testified in March 1998 that 
her psychiatric disorder interfered with her ability to work, 
and that a May 1998 report of VA outpatient treatment 
described her PTSD as "severe".  However the record shows 
that she was suffering from a wide variety of disabling 
conditions at that time, to include significant orthopedic 
disability, and it is not shown that she was unable to work 
prior to December 7, 1999 solely as a result of PTSD.  In 
addition, the "severe" descriptor appearing in the May 1998 
report was rendered by a nurse practitioner, rather than a 
physician, and apparently without an actual contemporaneous 
mental status examination.  Further, other objective evidence 
relating to the period in question shows that the veteran was 
alert, oriented, verbal, cooperative, casually/neatly dressed 
and groomed, and competent; that her affect was appropriate; 
that her thought processes and associations were logical, 
tight, and goal directed, with no loosening of associations, 
confusion, gross impairment of memory, hallucinations, or 
delusions; that her insight and judgment were fair to 
adequate; that she was taking medication that helped to 
stabilize her mood; and that she did not exhibit homicidal 
ideation or suicidal intent.  She denied panic attacks during 
the March 1998 hearing and, as noted above, she was given GAF 
scores in the range of 50-52 in April 1998 and April 1999.


In light of this evidence, it is the Board's conclusion that 
the veteran's PSTD caused no more than a "considerable" 
impairment prior to December 7, 1999.  Moreover, although the 
record shows that the veteran exhibited symptoms equivalent 
to some of those which would warrant a higher evaluation 
under the "new" criteria-such as depression and occasional 
suicidal ideation-most of her symptoms were rather moderate.  
She did not exhibit, for example, anything approximating 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Accordingly, it is the Board's conclusion that the 
greater weight of the evidence is against the assignment of a 
rating in excess of 50 percent for the period prior to 
December 7, 1999, whether under the "old" or "new" 
criteria.

B.  Entitlement to a Rating in Excess of 50 Percent from
December 8, 1999 to August 14, 2001.

It is also the Board's conclusion that the preponderance of 
the evidence is against the assignment of an evaluation in 
excess of 50 percent for the veteran's PTSD for the period 
from December 8, 1999 to August 14, 2001.  The evidence 
relating to that period shows that the veteran's complaints 
included depression, anxiety, anger, tearfulness, decreased 
concentration, crowd avoidance, feelings of panic when in a 
bathroom, feeling overwhelmed at times, feeling at times that 
she would be better off not alive, and limited socializing 
outside of church.  In addition, the medical evidence from 
that time shows that her disability was objectively 
manifested by anxious mood, loud and rapid speech, and 
occasional tearfulness and/or histrionics.  The objective 
evidence also shows, however, that she was alert and 
oriented, that her insight and judgment were fair to good, 
that her mood was stable, that her thoughts were logical and 
goal directed, that she was suitably dressed and groomed, 
that she reported no homicidal thoughts or suicidal intent, 
and that she was taking medication that helped to stabilize 
her mood  In June 2000, it was noted that she had a smiling 
affect, that she reported no crying spells, and had good 
motivation and energy; in December 2000 she indicated that 
her depression and anxiety were "manageable"; and in May 
2001, it was noted that overall she was coping with the 
enormous amount of stress she lived with.  Further, none of 
the care providers who examined her during this period gave 
her a GAF score lower than 51; a score which is generally 
indicative of only "moderate" symptoms or "moderate" 
difficulty in social, occupational, or school functioning.  
DSM at 32.

In light of this evidence, the Board concludes that the 
veteran's PSTD caused no more than "considerable" 
impairment from December 8, 1999 to August 14, 2001.  The 
Board acknowledges that the veteran testified in December 
2000 that her psychiatric disorder interfered with her 
ability to work, because of crying spells.  Here, however, as 
with the rating period discussed above, the record shows that 
she was suffering from a variety of disabling conditions, and 
there is no demonstration that she was unable to work solely 
as a result of PTSD.  Further, while the veteran reported 
decreased socialization, it does not appear from the record 
that she was driven into isolation by others-as a result of 
her behavior-but rather that she chose to limit her social 
contacts to avoid situations she found to be uncomfortable.  
That is to say, it does not appear that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to cause her virtual isolation in the community.  
Moreover, although the record shows that she exhibited 
symptoms equivalent to some of those which would warrant a 
higher evaluation under the "new" criteria-such as 
depression and occasional suicidal ideation-most of her 
symptoms were rather moderate during this time frame.  She 
did not exhibit, for example, anything approximating 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Accordingly, the Board concludes that the greater 
weight of the evidence is against the assignment of a rating 
in excess of 50 percent for the period from December 8, 1999 
to August 14, 2001, whether under the "old" or "new" 
criteria.

C.  Entitlement to a Rating in Excess of 70 Percent
from August 15, 2001.

It is the Board's further conclusion that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 70 percent for the veteran's PTSD from August 15, 
2001.  The evidence relating to this period shows that the 
veteran's complaints include depression, crying spells, 
occasional suicidal ideation, anger, nightmares about once 
per week, intrusive thoughts, hypervigilance, being easily 
startled by noises, and avoidance of crowds outside the 
church setting.  There are situational stressors that 
exacerbate her symptoms, and the medical evidence shows that 
her disability is objectively manifested by limited eye 
contact, tearfulness and emotional lability, with histrionics 
at times, considerable anxiety, a somewhat labile affect, 
occasionally disfluent speech, with some tangentiality was 
noted, and that her insight and judgment are poor at times, 
and that she is very obsessive about the cleanliness of her 
house.  The objective evidence also shows, however, that she 
is alert, oriented, competent, and cooperative; that she 
converses easily, is able to answer questions, and has an 
adequate fund of information and grossly intact memory; that 
her thought processes are generally logical and tight, with 
no indication of hallucinations or delusions; that she has no 
homicidal ideation or suicidal intent, that she is 
independent with respect to ADL (activities of daily living), 
and that she is ordinarily neatly dressed and groomed when 
seen for treatment, and that she is sleeping better.  None of 
the care providers who have examined her recently have given 
her a GAF score less than 42, and in August 2001, she 
reported that her anxiety and depression were improved 
overall.

In light of this evidence, the Board concludes that the 
veteran's PSTD has caused no more than a "severe" 
impairment since August 15, 2001.  Here, as with the rating 
periods discussed above, the record shows that she suffers 
from a variety of disabling conditions, and there is no 
demonstration that she is unable to work solely as a result 
of PTSD.  Nor does it appear that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to cause her virtual isolation in the community, or that 
she has psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Moreover, she does not exhibit any symptoms equivalent to 
those which would warrant a higher evaluation under the 
"new" criteria.  She does not exhibit, for example, 
anything approximating gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
herself or others, disorientation to time or place, or memory 
loss for her own name or the names of close relatives.  
Accordingly, it is the Board's conclusion that the greater 
weight of the evidence is against the assignment of a rating 
in excess of 70 percent for the period beginning August 15, 
2001, whether under the "old" or "new" criteria.

D.  Extra-Schedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that she has been 
hospitalized for problems with PTSD since filing her claim 
for service connection in October 1996, and there is nothing 
in the record to suggest that her disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  This case does not fit squarely within 
this opinion, as the rating that is the subject of this 
appeal was issued in 1998, years before the enactment of the 
VCAA.  Nonetheless, the Board notes that this appeal involves 
disagreement with the initial disability evaluation assigned 
and, as such, it does not involve a claim for increase.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Nonetheless, to the extent that the Section 5103(a) notice 
requirements may apply in this case, the Board finds that the 
VCAA notice requirements have been satisfied.  With regard to 
element (1), above, the Board notes that the Appeals 
Management Center (AMC) sent the veteran a VCAA notice letter 
in July 2004 that informed her, among other things, that in 
order to establish entitlement to a higher evaluation for her 
condition, evidence was needed to show that her condition had 
increased in severity.  With regard to elements (2) and (3), 
the Board notes that the AMC sent letters to the veteran in 
February and July 2004 that notified her of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would obtain relevant records from any 
Federal agency, and that it would also make reasonable 
efforts to help her obtain other evidence not in the custody 
of a Federal agency, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Finally, with respect to element (4), 
the Board notes that the AMC's February and July 2004 letters 
contained a specific request that the veteran provide any 
relevant evidence in her possession that she had not already 
provided.
 
The Board notes that the February and July 2004 letters were 
sent to the veteran after the May 1998 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision was already decided by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, 18 
Vet. App. at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's VA treatment records have 
been obtained, she has been afforded multiple VA 
examinations, and she has not identified any private records 
as relevant to her claim.  The Board acknowledges that the 
veteran's former representative advanced argument to the 
effect that a social and industrial survey should be 
conducted.  The Board also acknowledges that the veteran's 
Social Security Administration (SSA) records have not been 
obtained.  The Board finds, however, that the evidence 
currently of record is sufficient to allow for a proper 
evaluation of the veteran's claim, without a social and 
industrial survey.  Moreover, with respect to the records 
from SSA, the Board notes that the SSA specifically informed 
VA in November 2001 that the veteran's SSA file could not be 
located despite an "exhaustive and comprehensive" search.  
Therefore, it appears that further efforts to obtain the 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2004).  
No further action is required in order to fulfill the duty to 
assist.


ORDER

A 50 percent rating is granted for PTSD for the period from 
October 21, 1996 to December 7, 1999, subject to the law and 
regulations governing the award of monetary benefits.

A rating in excess of 50 percent for PTSD for the period from 
December 8, 1999 to August 14, 2001, is denied.

A rating in excess of 70 percent for PTSD for the period on 
and after August 15, 2001, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


